It was stipulated by the parties to this appeal that its disposition should be governed by our decision in the appeals by the City of Philadelphia to 469 October Term, 1934 and 531 October Term, 1934. The questions here involved are the same and only the same as were passed upon and decided in those cases; the only difference being that in the present case the court below dismissed the petition of the Library Company of Philadelphia for the appointment of viewers on the grounds unsuccessfully advanced by the city in the beforementioned appeals.
In accordance with said stipulation, the order is reversed and the petition of the appellant is reinstated and the record is remitted to the court below with directions to appoint a jury of view as prayed for. Costs on this appeal to be paid by the City of Philadelphia.